Dismissed and Memorandum Opinion filed August 6, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00585-CV
____________
 
AMERICAN POOLS OF HOUSTON, INC., Appellant
 
V.
 
DAN MILOM AND CHERYL MILOM D/B/A ELITE CONCRETE
DESIGNS AND ELITE CONCRETE AND DESIGNS WHOLESALE, Appellees
 

 
On Appeal from the
334th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-24939
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 2, 2009.  On
July 24, 2009,  appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Seymore, Brown, and Sullivan.